DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 11 are allowable over the prior art of record. Claims dependent from the independent claims are, therefore, allowed.
Regarding independent claim 1, closest art Chi, Jang and Neeter disclose various limitations of the claim (see previous Office Action). However, independent claim 1 recites the features of “recognizing a plurality of objects placed in the predetermined space, through the camera module; generating hierarchy information of the plurality of objects; storing information including the hierarchy information on the at least one object to correspond to the predetermined space, based on the acquired first image” and “receiving a layer change input from a user while displaying information on the object corresponding to a first layer together with the second image, through the display; and in response to receiving the layer change input, displaying information on the object corresponding to a second layer in place of the information on the object corresponding to the first layer, wherein the layer change input comprises at least one of a voice input of the user, a gesture input of the user, and a touch input of the user associated with the information on the object corresponding to the first layer, and wherein the hierarchy information comprises information in which the plurality of objects are classified as the first layer, or information in which the plurality of objects are classified as the first layer and the second layer different from the first layer.” Independent claim 11 recites similar features. The combination of these features with other limitations as cited in the claims are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613